                Case 3:20-cv-00915-HEH Document 1 Filed 12/01/20 Page 1 of 5 PageID# 1


Pro Se 1 (Rev. 12/16) Complaint for aCivil Case




                                        United States District Court
                                                                                                                         LL
                                                                     for the

                                                        Eastern District of Virginia
                                                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                                                          RICHMOND. VA
                                                             Richmond Division



                                                                               Case No.        3:20-cv-00915-HEH
                                                                                               (to befilled in by the Clerk's Office)


                              Plaintiff(s)
(U^rite thefull name ofeach plaintiffwho isfiling this complaint
Ifthe names ofall the plaintiffs cannotfit in the space above,                 Jury Trial; (check one)      Q Yes CH No
please write "see attached" in the space and attach an additional
page with the full list ofnames.)
                                  -V-




        Scrig. aHqchetci.
                          Defendant(s)
(Write the full name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames.)



                                                  COMPLAINT FOR A CIVIL CASE


          The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                               Name                                 KC.vs'^<i.AVn Vvuc^V\
                                Street Address

                               City and Countv                                   \ CO

                               State and Zip Code                   \y\ tN C^V tf\ \gA                 \
                               Telephone Number                     -Z'04-7r??^-JSQ3
                               E-mail Address                        4'c>L-»rvvt i I     ~7g          VothOQ

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                        Page 1 of 5
Case 3:20-cv-00915-HEH Document 1 Filed 12/01/20 Page 2 of 5 PageID# 2
Case 3:20-cv-00915-HEH Document 1 Filed 12/01/20 Page 3 of 5 PageID# 3
Case 3:20-cv-00915-HEH Document 1 Filed 12/01/20 Page 4 of 5 PageID# 4
Case 3:20-cv-00915-HEH Document 1 Filed 12/01/20 Page 5 of 5 PageID# 5
